Citation Nr: 0948291	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-01 911	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Ms. G. 

ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1985 to 
November 1992 and he died in 1999.   The Appellant is the 
Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was held 
in August 2009.  The hearing transcript has been associated 
with the claims file.

Regardless of how the RO ruled on the claim to reopen, the 
Board must decide whether the claim should be reopened, which 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

The reopened claim of service connection for the cause of the 
Veteran's death is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in June 2001, the RO denied service 
connection for the cause of the Veteran's death; after the 
Appellant was notified of the adverse determination and of 
her procedural and appellate rights, she did not appeal the 
rating decision.

2.  The evidence presented since the rating decision by the 
RO in June 2001 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for the cause 
of the Veteran's death.  

CONCLUSIONS OF LAW

1.  The rating decision in June 2001 by the RO, denying 
service connection for the cause of the Veteran's death, 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The additional evidence presented since the rating 
decision in June 2001, denying service connection for the 
cause of the Veteran's death, is new and material and the 
claim of service connection is reopened.  38 U.S.C.A. § 5108 
(West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for the cause of the 
Veteran's death, further discussion here of compliance with 
the VCAA with regard to the claim to reopen is not necessary.



Application to Reopen

A claim of service connection for the cause of the Veteran's 
death was denied by the RO in a rating decision in June 2001.  
After the RO notified the Appellant of the adverse 
determination and of her procedural and appellate rights, she 
did not appeal the adverse determination, and the 
determination became final by operation of law.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104.  

However, a claim will be reopened if new and material 
evidence is submitted.  
38 U.S.C.A. § 108; 38 C.F.R. § 3.156(a). 

As the Appellant's current application to reopen the claim 
was received after August 2001, the current regulatory 
definition of new and material evidence applies

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).



In the rating decision in June 2001, the RO denied claim 
because of the lack of evidence linking the cause of the 
Veteran's death to service.  Evidence considered at the time 
of the previous denial included the death certificate which 
documented that the Veteran died on November 25, 1999, as a 
result of acute myelogenous leukemia, the Veteran's DD-214 
which indicated that he had received a Southwest Asia Service 
Medal, and the Veteran's service treatment records.  

In December 2005, the Appellant filed the current application 
to reopen the claim. In December 2007 and August 2009, the 
Appellant testified that the Veteran's death was the result 
of exposure to benzene and other toxins during his service in 
Saudi Arabia.  She asserted the Veteran was exposed to 
benzene released by oil fires during service and that the 
exposure resulted in the development of acute myelogenous 
leukemia which caused his death. 

In support of her claim, the Appellant submitted statements 
of two physicians, who associated the fatal acute myelogenous 
leukemia to the Veteran's exposure to toxins, particularly, 
benzene exposure, in service.  

The Board finds that the statements of the private physicians 
are new and material, as the statements relate to an 
unestablished fact necessary to substantiate the claim, 
namely, a causal relationship between the cause of death and 
service, the lack of such evidence was the basis for the 
previous denial of the claim.  As the evidence raises a 
reasonable possibility of substantiating the claim, the claim 
is reopened. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for the cause of the Veteran's death is 
reopened, and to this extent only the appeal is granted.


REMAND

Before deciding the claim of service connection for the cause 
of the Veteran's death on the merits, further evidentiary 
development under the duty to assist is needed.

The Appellant asserts that the Veteran was stationed near the 
oil well fires in Saudi Arabia during service.  Review of the 
record indicates that the Veteran's service personnel records 
have not been obtained.  As the records are pertinent to the 
Veteran's duty assignments, the records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service 
personnel records.

2.  Request from the appropriate 
custodian of Federal records any study by 
the Department of Defense or Service 
Department, pertaining to the exposure of 
U. S. Armed Forces to benzene due to the 
oil well fires in Southwest Asia in 1991.  

3.  Ask the Appellant to provide updated 
"Authorization and Consent to Release 
Information" forms for each of the 
private medical facilities which treated 
the Veteran prior to his death.  



4.  After the development requested is 
completed, adjudicate the claim of 
service connection for the cause of the 
Veteran's death.  If the decision remains 
adverse to the Appellant, then provide 
her and her representative a supplemental 
statement of the case and return the case 
to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


